Sedgwick, J.
This is an action in mandamus to compel the members of the county board of the county of Kearney to convene and order a warrant drawn in payment of a judgment which this plaintiff had recovered against the said county of Kearney. This action was begun while certain matters in regard to the judgment on which it is based were pending upon appeal to this court in Buffalo County v. Hull, 93 Neb. 586. Since the judgment of the district court was entered in the case at bar, the judgment involved was affirmed by this court in the said case and therefore this case presents only a moot question. The case at bar was submitted upon the brief of Joel Hull, intervener, one of the appellees, in which he presents the same question that was determined in Buffalo County v. Kearney County, ante, p. 439.
As there is no brief of appellant on file, and a submission of the case has been taken without a motion to affirm for want of briefs, and the judgment in this case will not affect the collection of the former judgment, the appeal is
Dismissed.